Citation Nr: 0114312	
Decision Date: 05/22/01    Archive Date: 05/30/01	

DOCKET NO.  00-14 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 25, 1999, 
for service connection for Leber's optic atrophy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service with the United States Navy 
from November 1950 to July 1953.  The veteran was medically 
separated from service and placed on the Permanent Disability 
Retired List as a result of the onset of Leber's disease 
during service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  That rating action granted service 
connection for Leber's optic atrophy with an assigned 
effective date of May 25, 1999, the date of the veteran's 
application to reopen his service connection claim for that 
disorder.  That rating action also denied a claim for clear 
and unmistakable error (CUE) in the earlier RO rating 
decision of February 1954 which denied service connection for 
Leber's optic atrophy.  The theory of entitlement to an 
earlier effective date is the argued existence of CUE in the 
February 1954 RO rating action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained, the 
veteran and his representative have clearly been advised of 
the evidence necessary to substantiate the claim and there 
are no outstanding records identified by the appellant which 
remain uncollected for review in deciding this appeal.  

2.  The veteran's initial claim for service connection for 
Leber's optic atrophy was denied by the RO in a February 1954 
rating action, the veteran was notified of that decision and 
of his appellate rights, he did not thereafter perfect an 
appeal and that decision is final.  

3.  The RO's initial February 1954 rating action which denied 
service connection for Leber's optic atrophy was consistent 
with and reasonably supported by the evidence of record and 
the existing legal authority and it did not involve 
undebatable error that would have manifestly changed the 
outcome.

4.  The veteran filed an application to reopen a claim for 
service connection for Leber's disease on May 25, 1999.  
  


CONCLUSIONS OF LAW

1.  The February 1954 rating decision which denied service 
connection for Leber's optic atrophy was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.105 (2000).

2.  An effective date prior to May 25, 1999 for the award of 
service connection for Leber's optic atrophy is not 
warranted. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  Previous determinations which are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "CUE is a very specific and rare kind of error."  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have had been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-33 (1993).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court provided a three-pronged test to determine whether CUE 
was present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were later evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort of 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See also Russell v. Principi, 3 Vet. App. 310 (1992).  
Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  See also Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994).  In other words, the claimant 
cannot simply request that the Board re-weigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

The applicable law and regulations in effect at the time of 
the February 1954 rating decision provided that service 
connection might be granted for disability resulting from 
disease or injury incurred or aggravated by active duty and 
that due consideration should be given to the places, types, 
and circumstances of service as shown by the service record, 
organization history, medical records and all pertinent 
medical and lay evidence.  38 U.S.C. § 2310, 2353, 2354 (1952 
& Supp. V) (now 38 U.S.C.A. §§ 1110, 1131, 1153, 1154(a) 
(West 1991)); 38 C.F.R. § 3.77(a), (b) (1949) (now 38 C.F.R. 
§§ 3.303(a), 3.304(d), 3.306 (2000)).  

Extant regulations further provided that every person 
employed in active service shall have been taken to have been 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment or 
where clear and unmistakable evidence demonstrated that the 
injury or disease existed prior to acceptance and enrollment 
and was not aggravated by such service.  It was further 
provided that where a disability is shown to pre-exist, 
aggravation will be conceded in case there is an increase in 
disability resulting from the disease or injury manifested on 
the record during active service.  38 U.S.C. § 2312 (1952 & 
Supp. V) (now 38 U.S.C.A. §§ 1111, 1132 (West 1991)); 
38 C.F.R. § 3.79(a), (b) (1949) (now 38 C.F.R. § 3.304(b) 
(2000)); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

Additionally, the original 1945 edition of the Schedule for 
Rating Disabilities (Schedule), in effect at the time of the 
February 1954 rating decision at issue, provided at page 3, 
paragraph 9, that mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, psychopathic personality and mental deficiency were 
not diseases or injuries in the meaning of applicable 
legislation.  (Now 38 C.F.R. § 4.9 (2000))

The original 1945 Schedule also contained additional language 
addressing the organs of special sense.  At page 51, 
paragraph 2, it provided that defects of form or structure of 
the eye of congenital or developmental origin, such as 
regular astigmatism, myopia (other than malignant or 
pernicious), hyperopia and presbyopia, will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  At page 53, paragraph 7, it was 
provided that in considering actual disease of the eye, the 
usual consideration will be given to the probability of 
congenital origin.  It further provided that "[r]etinitis 
pigmentosa, notwithstanding that the disease or its effects 
may not be known to the disabled person before he undertakes 
military service is regarded as of familial origin, thus as 
existing prior to enlistment."  

Currently, unless provided otherwise, the effective date of 
an evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date for the award of service 
connection must be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service, 
otherwise the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i).  The effective date for 
an award of service connection based upon a reopened claim is 
also provided as the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
However, if error is demonstrated, the effective date for an 
award shall be the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.400(k).  Effective 
dates for allowances of service connection based on 
liberalizing laws shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
act or administrative issue.  See 38 C.F.R. §§ 3.114, 
3.400(p).

Facts:  The service medical records on file indicate that at 
the time of enlistment, no defects were noted for the 
veteran.  There were specifically no noted defects of the eye 
and bilateral uncorrected vision was listed as 20/20.  
However, in November 1952, the veteran was admitted to a sick 
list with a diagnosis of "amaurosis."  He was transferred to 
several different medical facilities and in January 1953, it 
was noted the veteran could only count fingers in either eye 
and he could not read standard eye charts.  Eye examination 
revealed temporal pallor of both optic discs and bilateral 
central scotomas.  X-rays of the skull and optic foramina 
were reported as negative.  Past personal history was 
negative but "[f]amily history was significant in that an 
older brother was surveyed from the naval service in January 
1946 with a similar disability."  Review of the brother's 
hospital records from 1945-46 revealed a rapid decline in 
visual acuity with temporal pallor of both optic discs and 
large bilateral center scotomas.  The final diagnosis for the 
veteran was "atrophy, optic, hereditary, Leber's disease, 
bilateral."  Based upon these findings, the veteran met 
medical and physical evaluation boards which found he was 
unfit for further service and he was medically separated and 
transferred to the Permanent Physical Disability Retired List 
effective in July 1953.  

The veteran filed his initial claim for service connection 
for eye disability the same month he was separated from 
service.  Two fellow sailors submitted lay statements in 
support of the veteran's claim and each statement indicated 
that, to the affiant's knowledge, the veteran suffered no 
injury nor was he inflicted with a disease while serving 
aboard ship which would have led to his physical condition.  
The veteran was provided a VA examination in August 1953 at 
which time the service diagnosis of hereditary optic atrophy 
through Leber's disease was confirmed.  In history, the 
veteran told the VA physician that, in 1952, he first noted 
failing vision of the right eye which became progressively 
more severe, and later that year the same train of symptoms 
developed in the left eye.  

In February 1954, the RO issued a rating which denied service 
connection for Leber's optic atrophy.  The rating decision 
stated that no defects were noted at the time of enlistment 
but that the veteran had rapid onset of vision loss during 
service which ultimately resulted in his medical discharge 
for hereditary Leber's disease.  This disease was shown to 
have become manifest when the veteran was 20 years of age and 
it was shown that the veteran had a brother who also had 
Leber's optic atrophy with blindness.  The RO concluded that 
it was conclusively shown that the veteran's Leber's optic 
atrophy was acquired on a hereditary basis and that the 
nature of this disease constituted clear and unmistakable 
evidence that the condition existed prior to enlistment.  It 
was stated that the known course of Leber's optic atrophy is 
that there is rapid and progressive loss of vision.  It was 
concluded that the increase in loss of vision during service 
was wholly due to the natural progress of the disease and 
there was no evidence that the disease was aggravated by any 
incident, injury or additional disease of active service.  
Service connection was thus denied, the veteran was notified 
and he did not thereafter appeal.  The veteran was accorded a 
permanent and total disability rating for pension purposes 
and pension was authorized from July 1953, the month the 
veteran was separated from service.

Years later in May 1999, the veteran applied to reopen his 
claim arguing that the original February 1954 rating action 
was clearly and unmistakably erroneous.  It was argued that 
the military physical evaluation board found this disease to 
be incurred in line of duty.  It was argued that there was no 
medical opinion on file from 1953 to support a conclusion 
that the veteran's vision loss was normal progress of the 
disease.  It was argued that there was no basis in VA law or 
regulation supportive of the conclusion that the hereditary 
nature of the eye disease was a sufficient basis for 
rebutting the presumption of soundness.  It is argued that 
the presumption of soundness was incorrectly applied as was 
the presumption of aggravation.  It was argued that an Office 
of General Council Precedential Opinion 11-99 concerning 
another very similar hereditary eye disease (retinitis 
pigmentosa) held that there was no bar to service connection 
as far back as 1964.  

Analysis:  In the instant case, the February 1954 rating 
decision became final when the veteran did not initiate an 
appeal with respect to the RO's denial of service connection 
for eye disability.  See Regulation No. 2(a), pt. II, para. 
III; Department of Veterans Affairs Regulations 1008 and 
1009; effective January 25, 1936, to December 31, 1957.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

The February 1954 rating action at issue recited the correct 
facts as they were known at the time.  The veteran had no eye 
disability at enlistment, he developed hereditary Leber's 
optic atrophy during service which rapidly proceeded to 
blindness, and this resulted in his service separation.  
There is no evidence nor is there any argument advanced in 
this appeal that the facts relied upon by the RO were 
incorrect.  Thus, the correct facts, as they were known at 
the time, were before the RO.  

The essential argument presented in this appeal is that the 
law then in existence was not followed.  The Board disagrees.  
Initially, the Board notes that the regulatory provisions 
extant in 1954 with respect to establishing service 
connection for a particular disability, were essentially the 
same as they are today.  That is, to establish service 
connection, there must be evidence that establishes that such 
disability either began in or was aggravated by service.  
Moreover, claimants both in 1954 and today are presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to disorders noted at 
entrance into service, unless clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior thereto.  

The February 1954 rating decision clearly noted that Leber's 
optic atrophy, as clearly diagnosed during service and by VA 
after service, was a disability clearly established on a 
hereditary basis.  The RO concluded that this confirmed 
diagnosis standing alone rebutted the presumption of sound 
condition when it found that "the nature of the disease 
constitutes clear and unmistakable evidence that the 
condition existed prior to enlistment."  Additionally, the RO 
clearly considered the issue of aggravation but found that 
the veteran's rapid onset of visual loss during service was 
entirely consistent with the nature of the diagnosis of 
Leber's optic atrophy and, in the absence of any clinical 
evidence on file to the contrary, found that this rapid onset 
of visual loss was "due wholly to the natural progress of the 
disease."  There was simply no evidence then (nor is there 
any evidence now on file or any argument), which in any way 
attributed the rapid onset of visual loss during service to 
any identifiable incident, injury or disease of active 
service.  

The representative has argued that there was inadequate 
clinical evidence on file at the time upon which to base 
these conclusions, this argument is without substantial 
merit.  First, the Court has routinely noted in opinions 
issued in more recent times that the current stringent 
requirements for detailed reasons and bases for all opinions 
were not adopted as a matter of law and regulation at the 
time this opinion was issued by the RO in 1954.  Second, this 
argument tends to involve more a weighing and balancing of 
evidence as opposed to an incorrect application of law.  

The provisions of the original 1945 Schedule for Rating 
Disabilities then in effect (as discussed above) included 
specific regulations directed at evaluating disability of the 
eye which provided that defects of form or structure of the 
eye of congenital or developmental origin would not generally 
be regarded as disabilities and may not be service connected 
on the basis of increase or natural progress during service.  
Additional guidance then in effect specifically applicable in 
this case provided that in considering actual disease of the 
eye, "the usual consideration will be given to the 
probability of congenital origin."  While not an identical 
disability, a very similar disability called retinitis 
pigmentosa was identified and regulatory guidance provided 
that that disease, notwithstanding that it or its effects may 
not be known to an individual before he undertakes military 
service, is regarded as of family origin, thus as existing 
prior to enlistment.  Clear regulatory guidance thus provided 
that hereditary eye disability would generally be presumed to 
have been in existence prior to service and the RO followed 
this guidance in rebutting the presumption of sound 
condition.  Moreover, the known nature of Leber's optic 
atrophy, including an extremely rapid onset of visual loss 
was itself very strong evidence that the veteran's rapid 
visual loss was indeed the natural progress of the disease as 
opposed to aggravation of a preexisting condition, in the 
absence of any competent clinical evidence demonstrating that 
aggravation occurred through some other incident, injury or 
disease of active military service.  

The Board notes that the 27th Edition of Dorland's 
Illustrated Medical Dictionary provides that Leber's optic 
atrophy is a hereditary disorder of males characterized by 
bilateral progressive optic atrophy, with onset usually at 
about the age of 20.

This disease, by its very diagnosis, provides a set of 
clinical circumstances which fit the facts presented in this 
case extremely well.  The veteran is shown to have first had 
onset of this hereditary disorder at just over 20 years of 
age with very rapid loss of visual acuity to the point of 
finger counting.  Service medical records themselves pointed 
out that the veteran's own brother had had an identical onset 
of Leber's approximately a decade earlier.  This disease, by 
its very nature, and as defined in all medical authorities, 
clearly and unmistakably preexisted service, although 
symptoms from the disorder were not first noted until service 
itself.  While there was a rapid loss of vision during 
service, this loss was entirely consistent with the confirmed 
diagnosis of Leber's itself and in the absence of any 
clinical evidence to the contrary, this rapid onset was 
correctly reviewed by the RO as the natural progress of the 
disease.  There is no evidence nor is there any argument 
provided that the rapid onset of visual loss in the veteran's 
case was other than the natural progress of Leber's optic 
atrophy and otherwise attributable to some incident, injury 
or disease of active service.  There is simply no trauma or 
other precipitating incident identified in the service 
medical records or by the veteran himself at the time of his 
initial claim which would otherwise explain the rapid onset 
of visual loss during service other than as solely 
attributable to the natural progress of Leber's optic 
atrophy, as confirmed by all medical authorities.  

Argument that the military medical and physical evaluation 
boards may have determined that this disease was incurred in 
line of duty is without merit since such finding only 
intimates that this disability did not occur as a result of 
the veteran's own willful misconduct, which it clearly did 
not.  

With respect to the representative's reference to VAOPGCPREC 
11-99, the Board would point out that this opinion concurred 
with the Board's earlier decision that there was no CUE in a 
1964 RO rating decision because that decision had properly 
considered the presumption of sound condition and aggravation 
and because the law in 1964 prohibited grants of service 
connection for retinitis pigmentosa, as it was considered a 
hereditary condition.  However, that General Counsel Opinion 
reviewed the law then in effect as originating from VBA 
Manual M21-1, and that manual was not implemented until 1962, 
long after the February 1954 rating decision at issue in this 
appeal.  Nonetheless, the guidance provided in that early 
version of M21-1 regarding "Defects and Aggravation," and 
"Etiology," were apparently identical with provisions 
initially contained in the original 1945 edition of the 
Schedule as quoted above and which was applicable at the time 
of the February 1954 rating action.  

Accordingly, the Board finds that the February 1954 rating 
decision at issue in this appeal was not clearly and 
unmistakably erroneous in denying a claim for service 
connection for Leber's optic atrophy.  The correct facts as 
they were then known were before the RO and the RO correctly 
applied the existing VA laws and regulations.  At that time, 
there was rather specific guidance in the original 1945 
Schedule which militated against granting service connection 
for eye disease of congenital origin.  This regulatory 
guidance included a directive that retinitis pigmentosa, 
notwithstanding that the disease or its effects may not be 
known to the disabled person before he undertakes military 
service, is regarded of family origin, and as thus existing 
prior to enlistment.  The regulation likely identified 
retinitis pigmentosa since it is far less rare than Leber's 
optic atrophy but these familial or hereditary originating 
eye diseases are similar in terms of etiological origins.  

It was not until many years after this February 1954 rating 
action that VA laws and regulations were interpreted to 
provide a distinction between congenital or developmental 
"defects" and "diseases."  See VAOPGCPREC 82-90 (OGC 
PREC. 82-90).  See also VAOPGCPREC 11-99.  

In the absence of CUE in the original February 1954 rating 
action, the correct effective date for the award of service 
connection for Leber's optic atrophy in this case is the date 
the veteran reopened his claim, found by the RO to be May 25, 
1999.  This is in accord with 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  


ORDER

An effective date earlier than May 25, 1999, for an award of 
service connection for Leber's optic atrophy is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

